  Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 1 of 13



 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiffs, proposed FLSA Collective
 and potential Rule 23 Class

 UNITED STATES DISTRICT COURT                              Case No. 20-cv-00687
 DISTRICT OF CONNECTICUT
                                                           29 U.S.C. § 216(b)
 MING HUT LIN,                                             COLLECTIVE ACTION
 on his own behalf and on behalf of others similarly       & FED. R. CIV. P.23
 situated                                                  CLASS ACTION
                             Plaintiff,
                             v.                            AFFIDAVIT OF MING
 NEW CHINA KING ZHENG INC                                  HUI LIN IN SUPPORT
         d/b/a New China King;                             OF PLAINTIFF'S
 FANG RUNG ZHENG                                           COMPLAINT
                             Defendants.



I, MING HUT LIN, being sworn and under penalty of perjury, deposes and states as

follows:

      1. I am a resident of Stamford, Connecticut and I am over 18 years of age.

      2. I have personal knowledge of the matters stated below.

      3. From on or about December 19, 2018 to February 26, 2019 and again from

           May 2, 2019 to February 11, 2020, I was employed by Defendants to work

           as a Deliveryman for New China King located at 139 Cove Rd Stamford,

           CT 06905.

      4. Between February 27, 2019 and May 1, 2019, I was not working because I

           was hurt on the job.

      5. From on or about December 19, 2018 to February 26, 2019, and again from

           May 2, 201910 February 11, 2020, my daily schedule ran from
Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 2 of 13



     a. 11:00 to 23:00 for twelve (12) hours a day without any break from

        Tuesday through Thursday for three (3) days and thirty-six (36) hours a

        week;

     b. 11:00 to 23:30 for twelve and half (12.50) hours a day without any

        break on Friday and Saturday for two (2) days and twenty-five (25)

        hours a week;

     c. 12:00-23:00 on Sunday for eleven (11) hours a day without any break.

6. Thus, from December 19, 2018 to February 26, 2019, I worked a total of

    seventy-two (72) hours a week.

7. At all relevant times, from on or about December 19, 2018 to February 26,

    2019, and again from May 2, 2019 to February 11, 2020, I had Monday off.

8. At all relevant times, I did not have a fixed time for lunch or for dinner

9. In fact, I had less than ten minutes to eat and even when I was on call,

    meaning that if customer's order came, my break stopped and I had to

    deliver.

10. From on or about December 19, 2018 to February 26, 2019 and again from

    May 2, 2019 to February 11, 2020, I was paid a flat compensation at a rate

    of Fifteen Hundred Dollars ($1,500) per month.

11. I was mostly paid in cash.

12. Only on two occasions, I was paid in check.

13. At all relevant times, when I was not doing delivery, I had to peel shrimp,

    cut vegetables, fill up soda.

 14.At all relevant times, I was not paid overtime pay for overtime work.
 Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 3 of 13



    15. At all relevant times, I was never informed of my hourly pay rate or any tip

        deductions toward the minimum wage.

    16. Throughout my employment, I was not compensated at least at one-and-

        one-half my promised hourly wage for all hours worked above forty (40) in

        each workweek.

     17. To deliver food to Defendants' customers, I drove on an average of ninety

        (90) miles per day.

    18. I used my car to deliver the Defendants' customers.

     19. On average, I had to deliver fifty to sixty (50-60) orders per day.

    20. I was not reimbursed by Defendants for the cost of the gasoline and

        maintaining my delivery vehicle for the Defendants' benefit.

    21. During my employment with the Defendants, I befriended some of the

        employees who were both tipped and non-tipped, employees, and also

        suffered the same practice and policy of Defendants by not being paid

        overtime pay and minimum wages for all the hours worked more than forty

        (40) hours per week. Their information is detailed as follows:

   Name           Position       Work Period        Work Days in     Work Hours/week     Pay
  (Gender)                                            a Week

SHI FU 01        Fry Wok      He worked since       6 days/week      72 hours/week      Around
("Chef') (M)     Chef         2012 and left in                                          $3200/
                              about August 2019     (Mon off)       11:00 - 23:00       month
                                                                    (Tue, Wed, Thurs)
                                                                    11:00 to 23:30      His pay
                                                                    (Fri, Sat)          was
                                                                    12:00-23:00         usually
                                                                    (Sun)               $300
                                                                                        lower
                                                                                        than
                                                                                        people
    Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 4 of 13



                                                                                   in his
                                                                                   position




MAO LI        Fry Wok   May 2019 — June          6 days/week   72 hours/week       Around
01("little              2019.                                                      $3300/
                                                 Mon off       11:00 - 23:00       month
brother")
                                                               (Tue, Wed, Thurs)
(Male).
                                                               11:00 to 23:30
                                                               (Fri, Sat)
                                                               12:00-23:00
                                                               (Sun)
MAO WIJ       Fry wok   Worked between           6 days/week   72 hours/week       Around
02("little              November 2019                                              $3300/
brother")               and February 2020        Mon off       11:00 - 23:00       month.
                        for four months                        (Tue, Wed, Thurs)
(Male)                                                         11:00 to 23:30
                        before I left on
                        February 11,2020.                      (Fri, Sat)
                                                               12:00-23:00
                                                               (Sun)

PANG ZI       Fry wok   I don't know how         6 days/week   72 hours/week       Around
01("ehubby    Oil Wok   long PANG ZI has                                           $3000/
brother")               worked for the           Mon off       11:00 - 23:00       month
                        restaurant because                     (Tue, Wed, Thurs)
010
                        he worked there                        11:00 to 23:30
                        before I came on                       (Fri, Sat)
                        December 19, 2018,                     12:00-23:00
                        and he was still                       (Sun)
                        there before I left on
                        February 11,2020.

LIAN          Fry Wok   June 2019 — July         6 days/week   72 hours/week       Around
JIANG DI                2019                                                       $3300/
01("brother                                      Mon off       11:00 - 23:00       month
from                                                           (Tue, Wed, Thurs)
Lianjiang")                                                    11:00 to 23:30
                                                               (Fri, Sat)
(M)
                                                               12:00-23:00
                                                               (Sun)


YOU GUO       Oil Wok   Don't remember           6 days/week   72 hours/week       Around
01("Fry       Packing   when he started                                            $2200/ I
Wok") (F)               working but he was       Mon off       11:00 — 14:00       month
 Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 5 of 13



                             still there when I left                 16:00 — 23:00
                             working for the                         (Tue, Wed, Thurs)
                             Defendants                              11:00 — 14:00
                                                                     16:00 — 23:30
                                                                     (Fri, Sat)
                                                                     12:00 — 14:00
                                                                     16:00 —23:00
                                                                     (Sun)

XIAO ME!         Waitress    I don't know.             6 days/week   72 hours/week       N/A
("Young
Sister") (F)                                           Mon off       11:00 - 23:00
                                                                     (Tue, Wed, Thurs)
                                                                     11:00 to 23:30
                                                                     (Fri, Sat)
                                                                     12:00-23:00
                                                                     (Sun)



  Kitchen Workers

  Shandongese SHI FU 01("Chef' in Mandarin) (Male)

     22. SHI FU is from Weifang, Shandong Province, China.

     23. SHI FU is around forty-seven (47) years old, about 1.75m tall, and strong in

        build.

    24. I knew him as "SHI FU" or "Chef' in Mandarin. He told me his full name

        before, but he has a strong Shandong accent and I could not figure out the

        pronunciation, so I called him "Shan Dong Shi Fi."

    25. SHI FU works as a Fry Wok.

    26. SHI FU was already there for seven years when I began my work at the

        Defendants restaurant on December 19, 2018, and left in August 2019

        which is before I left on February 11, 2020.

    27. SHI FU shared the exact working schedule as me.

         a. 11:00 to 23:00 for twelve (12) hours a day without any break from
    Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 6 of 13



         Tuesday through Thursday for three (3) days and thirty-six (36) hours a

         week;

         b. 11:00 to 23:30 "for twelve and a half (12.50) hours a day without any

         break on Friday and Saturday for two (2) days and twenty-five (25) hours a

         week;

          c. 12:00-23:00 on Sunday for eleven (11) hours a day without any break.

     28. SHI FU was paid three thousand and two hundred ($3,200) a month.

     29. I knew SHI FU's pay because I lived in the same apartment as him when I

         was still working for the restaurant during one of the conversations we had

         he mentioned that his pay was about ($3,200) per month.

     30. SHI FU and I often chat in our apartment which was rent by the boss as well

         as outside the restaurant near the kitchen when we were taking breaks.

     31. SHI FU's pay was usually $300 less than employees in the same position as

         him. He argued with the boss about his pay a lot because he has not been

         treated fairly for all seven years he worked for the restaurant.

     32. SHI FU told me about how low his salary was and part of the reason for him

         to quit the job eventually was because of his paid low and unfair treatments.

Fuzhouese XIAO LI 01("litile brother in Mandarin') (Male).

      33. XIAO LI is a resident of Brooklyn, New York.

      34. XIAO LI is from Huzhou, Zhejiang Province, China

      35. XIAO LI is around thirty-five (35) to forty (40) years old, about 1.78m tall

         and strong in build.

      36. I knew him as "XIAO LI" or "Little Brother" in Mandarin because he was
  Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 7 of 13



           younger than me.

     37. XIAO LI works as a Fry Wok.

     38. XIAO LI worked for the restaurant between May 2018 and June 2019 and

           he left before I left on February 11, 2020.

     39. XIAO LI also shared the exact working schedule as me.

            a. 11:00 to 23:00 for twelve (12) hours a day without any break from

            Tuesday through Thursday for three (3) days and thirty-six (36) hours a

            week;

            b. 11:00 to 23:30 for twelve and a half (12.50) hours a day without any

            break on Friday and Saturday for two (2) days and twenty-five (25) hours a

            week;

            c. 12:00-23:00 on Sunday for eleven (11) hours a day without any break.

     40. XIAO LI was paid three thousand and three hundred ($3300) a month.

     41. I knew XIAO LI's pay because XIAO LI told me during a conversation, we

           had in the kitchen before he quit at around the end of June 2019.

     42. XIAO LI told me about how hard his work was and the main reason for him

           to quit the job was because of the heavy workload he undertook.

Fuzhouese MAO WU 02 ("little brother in Mandarin, (Male)

     43. XIAO WU is from Fuzhou, Fujian Province, China.

     44. XIAO 'WU is around thirty-five (35) to forty (40) years old, about 1.7m tall,

           and has an average build.

     45.   I knew him as "XIAO WU" or "Little Brother" in Mandarin because he was

           younger than me.
    Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 8 of 13



     46. XIAO WU works as a Fry Wok.

     47. XIAO LI worked between November 2019 and February 2020 for four

        months before I left on February 11, 2020.

     48. XIAO WU shared a similar working schedule as me.

         a. 11:00 to 23:00 for twelve (12) hours a day without any break for any

         three (3) days between Monday through Thursday and thirty-six (36) hours

         a week;

         b. 11:00 to 23:30 for twelve and half (12.50) hours a day without any

         break on Friday and Saturday for two (2) days and twenty-five (25) hours a

         week;

         c. 12:00-23:00 on Sunday for eleven (11) hours a day without any break.

     49. XIAO WU was paid three thousand and three hundred ($3300) a month.

     50. I knew XIAO WU's pay because his position is regarded by most of us to

         be short-time work due to the heavy workload it requires, and the boss,

         therefore, pays the same amount of money for all his new hired workers for

         that position.

Fujianese PANG ZI 01("chubby brother in Mandarin") (Male)

     51. PANG ZI is from Changle, Fujian Province, China.

     52. PANG ZI is around forty (40) to forty-five (45) years old, about 1.68m to

         1.70m tall, and has a chubby body figure.

     53. I knew him as "PANG ZI" or "Chubby Brother" in Mandarin because he

         has a chubby body figure.

      54. PANG ZI is boss' younger brother-in-law.
  Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 9 of 13



      55. PANG ZI works as a Fry Wok but he also did whatever the restaurant needs

         as well.

      56. I don't know how long PANG ZI has worked for the restaurant because he

         worked there before I came on December 19, 2018, and he was still there

         before I left on February 11, 2020.

      57. PANG ZI shared a similar working schedule as me.

          a. 11:00 to 23:00 for twelve (12) hours a day without any break from

          Tuesday through Thursday for three (3) days and thirty-six (36) hours a

          week;

          b. 11:00 to 23:30 for twelve and a half (12.50) hours a day without any

          break on Friday and Saturday for two (2) days and twenty-five (25) hours a

          week;

          c. 12:00-23:00 on Sunday for eleven (11) hours a day without any break.

     58. PANG ZI was paid three thousand ($3,000) a month.

     59. I knew PANG ZI's pay because SHI FU told me during a conversation

         when we lived together in the apartment.

Lianjiangese LIAN JIANG DI 01("brother from Lianjiang in Mandarin") (Male)

     60. LIAN JIANG DI is from Lianjiang, Fujian Province, China.

     61. LIAN JIANG DI is around thirty (30) years old, about 1.70m tall, and slim

         in the figure.

     62. I knew him as "LIAN JIANG DI" or "Brother from Lianjiang" in Mandarin

         because he is younger than me and he comes from Lianjiang.

     63. LIAN JIANG DI works as a Fry Wok.
   Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 10 of 13



     64. LIAN JIANG DI came to work for the restaurant in June 2019 and he left

        there in July 2019 before I left on February 11, 2020.

     65. LIAN JIANG DI shared a similar working schedule as me.

         a. 11:00 to 23:00 for twelve (12) hours a day without any break from

         Tuesday through Thursday for three (3) days and thirty-six (36) hours a

         week;

         b. 11:00 to 23:30 for twelve and a half (12.50) hours a day without any

         break on Friday and Saturday for two (2) days and twenty-five (25) hours a

         week;

         c. 12:00-23:00 on Sunday for eleven (11) hours a day without any break.

     66. LIAN JIANG DI was paid three thousand ($3300) a month.

     67. I knew LIAN JIANG Dl's pay because his position is regarded by most of

        us to be short-time work due to the heavy workload it requires, and the boss,

        therefore, pays the same amount of money for all his new hired workers for

        that position.

Hunanese YOU GUO 01("Fry Wok in Mandarin") (Female)

     68. YOU GUO is from Hunan Province, China.

     69. YOU GUO is around forty (40) years old and slim in the figure.

     70. I knew her as "YOU GUO" or "Fry Wok" in Mandarin because she was

         only specifically responsible for frying food and packing.

     71. YOU GUO works as a Fry Wok.

     72. I don't know how long YOU GUO has worked for the restaurant because he

         worked there before I came on December 19, 2018, and he was still there
 Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 11 of 13



        before I left on February 11, 2020.

     73. YOU GUO shared a different working schedule like me.

         a. 11:00 to 14:00 and 16:00 to 23:00 for twelve (10) hours a day without

         any break for any three (3) days between Monday and Wednesday and

         thirty-six (20) hours a week;

         b. 11:00 to 14:00 and 16:00 to 23:30 for twelve and a half (10.50) hours a

         day without any break on Friday and Saturday for two (2) days and twenty-

         five (21) hours a week;

         c. 12:00 to14:00 and 16:00 to 23:00 on Sunday for eleven (9) hours a day

         without any break.

     74. YOU GUO usually took two hours break in the afternoon because she was

        not in good health.

     75. YOU GUO was paid three thousand ($2200) a month.

     76. I knew YOU GUO's pay because I asked her one time in the work and she

        told me that

WAIT STAFFS

Fujianese MAO ME! ("Young Sister" in Mandarin) (Female)

     77. XIAO MET is from Changle, Fujian Province, China.

     78. XIAO MET is around thirty (30) years old, around 1.65m, and slim in the

        figure.

     79. I knew her as "XIAO MET" or "Young Sister" in Mandarin because she was

        younger than me.

     80. Xiao Mei works as a Waitress.
Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 12 of 13



 81. I don't know how long XIAO MET has worked for the restaurant but she

    worked there for many years.

 82. XIAO MET shared a similar working schedule as me.

     a. 11:00 to 23:00 for twelve (12) hours a day without any break from

     Tuesday through Thursday for three (3) days and thirty-six (36) hours a

     week;

     b. 11:00 to 23:30 for twelve and half (12.50) hours a day without any

     break on Friday and Saturday for two (2) days and twenty-five (25) hours a

     week;

     c. 12:00-23:00 on Sunday for eleven (11) hours a day without any break.

 83. XIAO MEI is the boss's niece.

 84. I don't know how much XIAO MEI was paid per month.

 85. I knew XIAO MEI's pay because I asked her one time in the work and she

    told me that.

 86. I sincerely hope that this Court allows me to represent the interest of my co-

    workers in this action. These Defendants exploited me and my co-workers,

    and it is my hope, that we will be permitted to recover the wages that we are

     owned.

 87. This document has been translated to me in my native language of Chinese,

     and I fully comprehend the contents and know them to be true and correct to

     the best of my knowledge and recollection.
         Case 3:20-cv-00687-VLB Document 20-4 Filed 11/16/20 Page 13 of 13




Dated:
             d7c)ZcJ

                                                            Lin, Mi I




                                              DECLARATION

I, Tiffany Troy, hereby declare the following, pursuant to 28 U.S.C. § 1746:



        I am fluent in Mandarin Chinese and English. I have provided a true and accurate translation of
the above document entitled, "Plaintiff's Affidavit in Support of Motion for Conditional Collective
Certification."

         I declare under penalty of perjury that the foregoing is true and correct.



Dated: TT;(3.,      1,72_
        Flushing, New York




Sworn to me t is/ lay of joivt,--L            , 2CV




             Notary Public




JGIN TROY                                   AARON B. SCHWEITZER
Nota>y Public, St e of New York \           Notary Public, State of New York
No. 02 6121 4                               No. 02SC6380865
Qualified in ueens County                   Qualified in Queens County
Commissi       pires April 12, 2021          ommission Expires September 17, 202
